DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: amendment filed on 02/09/2021.  This action is made non-final.
3.	Claim 5 has been cancelled. Claims 1, 6-7, 13, 15 and 20 have been amended. Claims 21 has been added. Claims 1-4 and 6-21 are pending in the case.  Claims 1, 13 and 20 are independent claims.  

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/09/2021 has been entered.

Response to Arguments
5.	Applicant's arguments filed on 02/09/2021 have been considered but are moot for the new grounds of rejections presented below.

Claim Objections
6.	Claims 6-7 and 15 are objected to because of the following informalities:  The limitation, “the characteristics”, recited in the claim 6, line 1, claim 7, line 3 and claim 15, line 3 lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 13 and 20 are rejected under 35 U.S.C. 103(a) as being patentable over Argiro (US PGPUB 2016/0030835; pub date: 2/4/2016) in view of Patak et al. (US PGPUB 2015/0213214; pub date: 7/30/2015) (hereinafter Patak) and Toy et al. (US PGPUB 2013/0190083; pub date: 7/25/2013) (hereinafter Toy). 

As to claims 1, 13 and 20, Argiro teaches an apparatus comprising: an eye-tracking device; an input device; a processor; and a memory that stores code executable by the processor to: 
track an eye gaze of a user in relation to a display using the eye-tracking device 
(see [0053] … be incorporated directly into the VR-headset by using the polymer window as a projection surface and/or externally. In effect then, the eyes' view field--as the eye’s gaze through the transparent display; see [0084], eye-gaze); 
determine one or more interface controls presented on the display 
(see Figs. 5 and 6A, interface controls 513 or 603 [trigger an action for an application] presented on the display; 
see [0143], Upon commencement of said flashing, the user may then proceed to tap each of the respective four-line squares of the soft-buttons 513 being assigned for control, for instance, and as each is tapped the user may then be asked to press the correspondent button on the wireless controller 511 upon which a wireless signal will then be instantly sent from the wireless controller 511 to the touchscreen user device 512; 
where the directive may be subjected to processing by both a central controller and the app-based, input/output mapping interface 510 software, to "lock" the controller association between the app in use and the wireless input controller 511 for manipulable use. Such locking is for the express intent and purpose of controlling an actionable input, such as, but not limited to, an actionable object displayed on a touchscreen. Once all active soft-buttons 513 are associatively paired, a user may commence game play; 
see [0147] upon launch is acclimated for wireless integrative control by serviceably assigning the current soft-button controller 603 layout [as interface controls comprising interactive graphical elements that trigger an action for an application]); and 
dynamically map the determined one or more interface controls to one or more corresponding input controls on the input device such that actuation of an input control on the input device activates the corresponding interface control presented on the display 
(see Figs. 5, 6A-6C and [0140]-[0166], interface controls 513 or 603 presented on the display which is dynamically mapped with the corresponding game control interface 511; e.g., in [0140], associating the wireless controller 511 with the touchscreen device and/or gaming console 101 unit by association; may proceed to walk a user through, step-by-step, into configuring/pairing the wireless controller 511 for manipulation of an actionable soft input such as, but not limited to, an onscreen actionable object or object plurality, by any means serviceable; e.g., in [0143] Once all active soft-buttons 513 are associatively paired, a user may commence game play. Under controller environments where a virtual mapping system is integrated for soft-button controllers directly between a wireless input controller 511 and a touchscreen user device).

Argiro teaches that a user uses a “tap” gesture to select the interface control on the screen as the mapping object of the corresponding input control as set forth above (see [0143], Upon commencement of said flashing, the user may then proceed to tap each of the respective four-line squares of the soft-buttons 513 being assigned for control, for instance, and as each is tapped the user may then be asked to press the correspondent button on the wireless controller 511 upon which a wireless signal will then be instantly sent from the wireless controller 511 to the touchscreen user device 512).
Argiro does not expressively teaching using “eye-gaze” to select the interface control as the mapping object of the corresponding input control as underlined as recited in “determine one or more interface controls presented on the display that are within an area of the user's eye gaze” and “dynamically map the determined one or more interface controls to one or more corresponding input controls on the input device such that actuation of an input control on the input device activates the corresponding interface control presented on the display in response to the user's eye gaze being maintained within the area of the display where the one or more interface controls are located for a predefined period of time. 
 
Note: the above limitation is interpreted using “eye-gaze” to select the interface control on the screen for mapping which is interpreted to be similar to the function of using “eye-gaze” to make an object selection on the screen.

In the same field of endeavor of using eye-gaze to make object selection, Pataki teaches using a plurality of input technologies including using touch or eye gaze technology to make an object selection; thus Patak teaches using “eye-gaze” to select an object or an area on the screen as similar to the selection of the interface control on the screen as underlined as recited in “determine one or more interface controls presented on the display that are within an area of the user's eye gaze” and making the area selection “in response to the user's eye gaze being maintained within the area of the display where the one or more interface controls are located for a predefined period of time” (
see [0009] and [0015], for different input technologies including touch and eye-gaze, for example, the electronic display comprises a touchscreen, such as that of a hand-held tablet or smartphone. The means for electronically selecting an object may comprise a touchscreen, electronic remote control device, keyboard, toggle switch, finger pad, stylus, or eye gaze technology;
 see [0041], “eye gaze” technology be incorporated …that the patient can make menu, button, link, etc. selections by merely fixation his gaze on a particular object or an area on the screen for a predetermined period of time and the computerized device being able to determine the prolonged gaze and make that selection in connection with known software used for this purpose). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Argiro and Patak before him before the effective filing date of the claimed invention, to modify the mapping of input controls to a display screen system taught by Argiro to include the feature to use eye gaze technology to make object selection on the display screen taught by Patak to provide the optional eye gaze object selection means in additional to the touch gesture object selection means.  One would have been motivated to make such a combination because providing the feature to use eye gaze technology to make object selection on the display screen as additional input means would have been obtained by Patak (see [0009], [0015] and [0041]).

Argiro-Patak suggests (see Argiro, Figs. 5-6, showing the 513 and 613 interface controls with a layout and rectangular shape icons as interface graphics mapped to the corresponding control device input controls), however, does not expressively teach “display interface graphics on the display that represent the one or more input controls of the input device that correspond to the one or more interface controls, the interface graphics for the one or more input controls comprise graphical icons that are displayed using graphics that have shapes and labels that map to the shapes and labels of the input controls on the input device”.
In the same field of endeavor of mapping control device input controls to interface controls, Toy teaches “display interface graphics on the display that represent the one or more input controls of the input device that correspond to the one or more interface controls, the interface graphics for the one or more input controls comprise graphical icons that are displayed using graphics that have shapes and labels that map to the shapes and labels of the input controls on the input device” (
see Fig.1a and [0008], showing the game controller; ”X”, “A”, “B” and “Y” physical action buttons 105 are one set of input controls; e.g., Also shown in FIG. 1 is a directional pad (commonly referred to as a D-pad) 108 to perform up, down, left, and right motion and/or cursor controls. A group of four action buttons 105 are provided to perform various application-specific functions (e.g., jump, run, switch weapons, etc.);
for mapping physical action button 105 on the game controller to the touch screen action buttons with same shapes and labels; see Fig. 2 and [0010]; The numerical designations in FIG. 2 correspond to the numerical designations used in FIG. 1. For example, graphical joysticks 201-202 correspond to physical joysticks 101-102; the graphical directional pad 208 corresponds to the physical directional pad 108; the graphic action buttons 205 correspond to physical action buttons 105 [e.g., graphical action buttons 205 have the same shapes and labels that map to the shapes and labels as the game controller control 105]; the graphical navigation buttons 203 correspond to physical navigation buttons 103; the graphical bumper buttons 206a-b correspond to physical bumper buttons 106a-b; and the graphical trigger buttons 207a-b correspond to physical trigger buttons 107a-b. ... the graphical buttons perform the same functions as the corresponding physical buttons on the physical controller).  
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Argiro-Patak and Toy before him before the effective filing date of the claimed invention, to modify the mapping of input controls to a display screen system taught by Argiro-Patak to include the feature of mapping and displaying the interface controls to game input controller action buttons with same shapes and labels taught by Toy to provide the intuitive and natural game user interface.  One would have been motivated to make such a combination because providing the feature of mapping and displaying the interface controls to game input controller action buttons with same shapes and labels would have been obtained by Toy (see Fig.1a and [0008]; see Fig. 2 and [0010]).

9.	Claim 2, 4, 6, 11 and 14-15 are rejected under 35 U.S.C. 103(a) as being patentable over Argiro-Patak-Toy as applied to the claims 1 and 13 above, further in view of Tang et al. (US PGPUB 2011/0028194; pub date: 2/3/2011) (hereinafter Tang). 

As to claims 2 and 14, Argiro-Patak-Toy teaches the interface graphics are displayed in a manner that shows the correspondence between the one or more input controls and the one or more interface controls (see Argiro, Figs. 5 and 6A, interface controls 513 or 603 presented on the display which is dynamically mapped with the corresponding game control interface 511; that the interface controls/the interface graphics 513 shows the correspondence between the one or more input controls in 511 and the one or more interface controls 513; see Toy, Fig.1a and [0008]; see Fig. 2 and [0010] for the corresponding game controller input controls 105 and the interface controls 205 showing the correspondence between the one or more input controls and the one or more interface controls with same shapes and labels with a broadest reasonable interpretation (BRI)).
As a further support for the relationship in a narrower interpretation, in the same field of endeavor of mapping controls, Tang teaches the interface graphics are displayed in a manner that shows the correspondence between the one or more input controls and the one or more interface controls (see Tang, Fig. 3B-3C showing the mapping of device control input buttons to the corresponding action buttons with “+” and “x” icons as the correspondence between them).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Argiro-Patak-Toy and Tang before him before the effective filing date of the claimed invention, to modify the mapping of input controls to a display screen system taught by Argiro-Patak-Toy to include the feature of mapping and displaying the control device input controls to game application action buttons taught by Tang to provide the intuitive and natural game user interface.  One would have been motivated to make such a combination because providing the feature of mapping and displaying the control device input controls to game application action buttons would have been obtained by Tang (see Fig. 3B-3C).

As to claim 4, Tang teaches wherein the interface graphics for the one or more input controls are presented overlaying the one or more corresponding interface controls on the display (see Fig. 3B-3C showing the mapping of device control input buttons to the corresponding action buttons with “+” and “x” icons overlaying the one or more corresponding interface controls).
One would have been motivated to make such a combination because providing the feature of mapping and displaying the control device input controls to game application action buttons with overlapping feature would have been obtained by Tang (see Fig. 3B-3C).

As to claim 6, Argiro-Patak-Toy teaches wherein the characteristics of the interface graphics for the one or more input controls are selected from the group comprising a size, a layout, and a color of the one or more input controls (see Argiro, Figs. 5, 6A-6C and [0140]-[0166]; e.g., in Fig. 5 and Fig. 6A that the interface graphics 513 are displayed using graphics that resemble characteristics of the input controls on the input device; for example, the layout is similar; see Toy, see Fig.1a and [0008]; see Fig. 2 and [0010] showing having the same layout of mapping game controller input controls 105 to the interface controls 205; see Tang, Fig. 3B-3D showing the mapping of device control input buttons to the corresponding action buttons with similar layout).

As to claim 11, Argiro-Patak-Toy-Tang teaches wherein the code is further executable by the processor to assign the interface graphics for the one or more input controls to the one or more interface controls according to a layout of the input controls on the input device (see Argiro, Figs. 5, 6A-6C and [0140]-[0166]; e.g., in Fig. 5 and Fig. 6A that the interface graphics 513 are displayed using graphics that resemble characteristics of the input controls on the input device; for example, the layout is similar; see Toy, see Fig.1a and [0008]; see Fig. 2 and [0010] showing having the same layout of mapping game controller input controls 105 to the interface controls 205; see Tang, Fig. 3B-3D showing the mapping of device control input buttons to the corresponding action buttons with similar layout). 

As to claim 15, the claim 15 reflects substantially similar subject matters as the claim 6 and claim 15 reflects a method comprising steps within the apparatus of claim 6, thus are rejected along the same rationale. 

10.	Claim 3 is rejected under 35 U.S.C. 103(a) as being patentable over Argiro-Patak-Toy-Tang as applied to the claim 2 above, further in view of Funabashi et al. (US PGPUB 2013/0031515; pub date: 1/31/2013) (hereinafter Funabashi). 

As to claim 3, Argiro-Patak-Toy-Tang suggests, but does not expressively teach wherein the interface graphics for the one or more input controls are presented adjacent to the one or more corresponding interface controls on the display (see Argiro, Figs. 5, 6A-6C and [0140]-[0166]; e.g., in Fig. 5 and Fig. 6A that the interface graphics 513 are presented adjacent to the one or more corresponding interface controls on the display; see Tang, Fig. 3B-3C showing the mapping of device control input buttons to the corresponding action buttons with “+” and “x” icons which can be broadly interpreted as “adjacent” to the one or more corresponding interface controls on the display).
In the same field of endeavor of mapping game controls to display, Funabashi teaches wherein the interface graphics for the one or more input controls are presented adjacent to the one or more corresponding interface controls on the display (see Fig.1 and [0021], the game controls; see Fig. 2 and [0026], each operation means included in the controller shown in FIG. 1 is re-created on a plane surface as a GUI as the mapped game controls on the screen; as shown, they are adjacent to each other [e.g., the one or more input controls are presented adjacent to the one or more corresponding interface controls on the display]; note: adjacent or not is interpreted as a design choice; also see Fig. 4 and [0049], for different styles; see Fig. 10 and [0084]-[0088], for the GUI configuration).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Argiro-Patak-Toy-Tang and Funabashi before him before the effective filing date of the claimed invention, to modify the mapping of input controls to a display screen system taught by Argiro-Patak-Toy-Tang to include the feature to map game controls to a screen display taught by Funabashi to provide an optional mapping.  One would have been motivated to make such a combination because providing the feature to map game controls to a screen display to provide an optional mapping would have been obtained by Funabashi (see Fig.1 and [0021]; see Fig. 2 and [0026]; see Fig. 4 and [0049]; see Fig. 10 and [0084]-[0088]).

11.	Claims 8-9 and 17 are rejected under 35 U.S.C. 103(a) as being patentable over Argiro-Patak-Toy-Tang as applied to the claims 2 and 14 above, further in view of Kalinli et al. (US PGPUB 2012/0146891; pub date: 6/14/2012) (hereinafter Kalinli). 

As to claims 8 and 17, Argiro-Patak-Toy-Tang suggests, and does not expressively teach wherein the code is further executable by the processor to logically divide the display into one or more logical areas such that when a user's eye gaze moves into a logical area the one or more interface graphics for the one or more input controls are displayed for the one or more corresponding interface controls within the logical area (see Argiro, Fig. 6C and [0149], showing one type of logical areas for mapping).
In the same field of endeavor of using eye-gaze to make item focus or selection, Kalinli teaches wherein the code is further executable by the processor to logically divide the display into one or more logical areas such that when a user's eye gaze moves into a logical area the one or more interface graphics for the one or more input controls are displayed for the one or more corresponding interface controls within the logical area (see Fig. 2A and [0023]-[0029], showing mapping a tracked gaze pattern to screen sub-regions to determine attended sub-regions [as logical areas]; e.g., in [0024], At operation 215, a gaze pattern of a user viewing the display screen 110 is tracked; e.g., in [0028], at operation 220, a gaze pattern (e.g., the gaze pattern 208) is mapped by a gaze direction analyzer to sub-regions of a display screen. For example, the gaze pattern 208 is mapped to an m-by-n grid of sub-regions [as logical areas]. Generally, the numbers m and n defined for a display screen may vary considerably as dependent on physical size and resolution of a particular display screen and is to be optimized, for example to provide the most satisfactory user experience; e.g., in [0029] At operation 230, the gaze direction analyzer determines one or more of the sub-regions 221 to be of greater interest to a user based on the gaze pattern 208. For example, a gaze pattern metric may be assigned to the sub-regions 221 and the metric then thresholded or compared between the sub-regions to determine the attended sub-region(s). For example, in the display area 210 in FIG. 2A, 115 and 111 are attended and unattended sub-regions, respectively. While any conventional gaze pattern metric may be employed at operation 230, in exemplary embodiments, a number of eye fixations or a gaze pattern scan length within each sub-region is determined; see Tang, Fig. 3D that the action buttons is on the right lower corner).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Argiro-Patak-Toy-Tang and Kalinli before him before the effective filing date of the claimed invention, to modify the mapping of input controls to a display screen system taught by Argiro-Patak-Toy-Tang to include the feature to determine eye-tracked sub-regions on the display screen taught by Kalinli to provide the option of using eye-gaze to determine regions of user interest or focus.  One would have been motivated to make such a combination because providing the feature to determine eye-tracked sub-regions on the display screen as user focus would have been obtained by Kalinli (see Fig.1 and [0021]; see Fig. 2A and [0023]-[0029]).

As to claim 9, Argiro-Patak-Toy-Tang-Kalinli teaches wherein the code is further executable by the processor to remove one or more interface graphics for the one or more input controls that are displayed for one or more interface controls within a logical area in response to the user's eye gaze moving out of the logical area.
Argiro teaches mapping physical input controls and virtual inputs (see Figs. 5, 6A-6C and [0140]-[0166], interface controls 513 or 603 presented on the display which is dynamically mapped with the corresponding game control interface 511; e.g., in [0140], associating the wireless controller 511 with the touchscreen device and/or gaming console 101 unit by association; may proceed to walk a user through, step-by-step, into configuring/pairing the wireless controller 511 for manipulation of an actionable soft input such as, but not limited to, an onscreen actionable object or object plurality, by any means serviceable; e.g., in [0143] Once all active soft-buttons 513 are associatively paired, a user may commence game play. Under controller environments where a virtual mapping system is integrated for soft-button controllers directly between a wireless input controller 511 and a touchscreen user device).
Kalinli teaches using “eye-gaze” as the interface control determination means as underlined as recited in “determine one or more interface controls presented on the display that are within an area of the user's eye gaze” (see Kalinli, Fig.1 and [0021], showing a gaze tracker 130, gaze direction analyzer 131; perform one or more of gaze tracking, display sub-region determination; In another embodiment, the computing platform 105 is a handheld game device 105A (e.g., Sony Playstation Portable (PSP.RTM.) with an embedded display screen 110A (e.g. LCD, OLED); see Fig. 2A and [0023]-[0029], showing mapping a tracked gaze pattern to screen sub-regions to determine attended sub-regions; e.g., in [0024], At operation 215, a gaze pattern of a user viewing the display screen 110 is tracked; e.g., in [0028], at operation 220, a gaze pattern (e.g., the gaze pattern 208) is mapped by a gaze direction analyzer to sub-regions of a display screen. For example, the gaze pattern 208 is mapped to an m-by-n grid of sub-regions. Generally, the numbers m and n defined for a display screen may vary considerably as dependent on physical size and resolution of a particular display screen and is to be optimized, for example to provide the most satisfactory user experience; e.g., in [0029] At operation 230, the gaze direction analyzer determines one or more of the sub-regions 221 to be of greater interest to a user based on the gaze pattern 208. For example, a gaze pattern metric may be assigned to the sub-regions 221 and the metric then thresholded or compared between the sub-regions to determine the attended sub-region(s). For example, in the display area 210 in FIG. 2A, 115 and 111 are attended and unattended sub-regions, respectively. While any conventional gaze pattern metric may be employed at operation 230, in exemplary embodiments, a number of eye fixations or a gaze pattern scan length within each sub-region is determined).
Therefore, Argiro-Patak-Toy-Tang-Kalinli teaches mapping the physical input controls to virtual input based on an eye-gazed area as set forth above.  When the eye-gaze is moving out of the logical area, then the mapping will be moved to another eye-gazed area. In that sense, “remove one or more interface graphics for the one or more input controls that are displayed for one or more interface controls within a logical area” in the previous and now removed eye-gaze area is suggested and taught.

12.	Claims 10 and 18 are rejected under 35 U.S.C. 103(a) as being patentable over Argiro-Patak-Toy-Tang-Kalinli as applied to the claims 8 and 17 above, further in view of Funabashi. 

As to claims 10 and 18, Argiro-Patak-Toy-Tang-Kalinli teaches wherein the code is further executable by the processor to dynamically determine a number of logical areas to divide the display into based on 
divide to logical areas; see Argiro, see [0020] and Fig. 6C, FIG. 6C leverages a mapping system into a video-game console environment of the present invention that compartmentalizes the touchscreen into a comprehensive array of digital tiled squares, a form of "virtual matrix" [logical areas], to facilitate comprehensive coverage of all salient screen domain of an associated or allied touchscreen device for the intent and purpose of virtual mapping delivery of an input directive or plurality of directives; 
for mapping input controls to display, see [0149] a software-based input/output mapping interface 600 may also compartmentalize the touchscreen into a comprehensive array of digital tiled squares 620 (a uniform pattern of disposition [a form of "virtual matrix"] that may assume, for instance; a digital tile 620 size proximal to the width of a finger tip or the size of a traditional soft-icon or the icon of an app in a traditional virtual arrangement, FIG. 6C) to facilitate comprehensive coverage of all salient screen domain of an associated touchscreen device for the intent and purpose of mapping delivery (involving the remote manipulation of an actionable onscreen object, with all digital tiles 620 or nodules actionable, in their entirety, providing for a comprehensive screen-mapping interface). In this way, as a virtual grid of tiled squares 620 is established, a facilitative environment for mapping and thereby virtual actuation by precise coordinate (e.g. representing a manually-selected digital tile 620 addressed to a soft-button and pairing or matching it with a respective input button on a physical controller input) is established; since all input controls are mapped to the display, the number of input controls is interpreted as affecting the dividing of logical areas;
for distance; see [0202] a light gun controller for actionable inputs' 1000 driver software and/or mapping software (that may be present in any of the paired hardware devices and/or collectively, in the case of an input controller, more particularly still the input mapping software) may be, for example, programmed to consider screen-size determination and distance between the input device (a light gun controller for actionable inputs 1000) and touchscreen user device 1001 to best assess the pattern of pixilation produced by the image capture results (of the flashed rendering) upon trigger activation. OCR software, should it be necessary, may also be incorporated into the light gun controller for actionable inputs 1000, video-game console component 101 and/or touchscreen user device 1001, amongst other means serviceable, to assist with parsing the screen capture (digital image) into precise coordinates for the accurate wireless relay of mapping directives to an allied touchscreen user device 1001 (or a touchscreen user device 1001 being used independently thereof in a light-gun controller environment for actionable inputs 1000 not comprising a video-game console 101 component;
see Kalinli, see Fig. 2A and [0023]-[0029], showing mapping a tracked gaze pattern to screen sub-regions to determine attended sub-regions [as logical areas]).
Argiro-Patak-Toy-Tang-Kalinli does not expressively teach, however, in the same field of endeavor of mapping game controls to display, Funabashi teaches dynamically determine a number of logical areas to divide the display into based on one or more of a number of interface controls presented on the display (see Fig.1 and [0021], the game controls; see Fig. 2 and [0026], each operation means included in the controller shown in FIG. 1 is re-created on a plane surface as a GUI as the mapped game controls on the screen; also see Fig. 4 and [0049], for different layouts; see Fig. 10 and [0084]-[0088], for the GUI configuration; note: depending on the configuration, the logical areas are determined by the one or more of a number of interface controls presented on the display; e.g., in Figs. 2 and 4, the logical areas are determined for different layouts of the displayed controls).
One would have been motivated to make such a combination because providing the feature to create logical areas based on one or more of a number of interface controls presented on the display would have been obtained by Funabashi (see Fig.1 and [0021]; see Fig. 2 and [0026]; see Fig. 4 and [0049]; see Fig. 10 and [0084]-[0088]).

13.	Claim 7 is rejected under 35 U.S.C. 103(a) as being patentable over Argiro-Patak-Toy as applied to the claim 1 above, further in view of Ogata et al. (US Patent 6409601; pub date: 6/25/2002) (hereinafter Ogata). 

As to claim 7, Argiro-Patak-Toy does not expressively teach, however, in the same field of endeavor of display game input controls, Ogata teaches wherein the code is further executable to communicate with the input device to query the input device for information that identifies the characteristics of the one or more input controls of the input device (see Fig. 2 and column 3, line 65 to column 4, line 55, that the video game apparatus 1 interfaces to the manual control input device 2, video game machine 4 and display on display monitor 6; see Fig. 15 and column 11, lines 62-66, showing that the displayed game input controls 6a are from the connected game input control 2; as a type of “query” information from the game controller).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Argiro-Patak-Toy and Ogata before him before the effective filing date of the claimed invention, to modify the mapping of input controls to a display screen system taught by Argiro-Patak-Toy to include the feature to display game input controller characteristics from the game controller taught by Ogata to provide a mapping.  One would have been motivated to make such a combination because providing the feature to display game input controller characteristics from the game controller would have been obtained by Ogata (see Fig. 2 and column 3, line 65 to column 4, line 55; see Fig. 15 and column 11, lines 62-66).

14.	Claim 16 is rejected under 35 U.S.C. 103(a) as being patentable over Argiro-Patak-Toy-Tang as applied to the claim 15 above, further in view of Ogata. 

As to claim 16, the claim 16 reflects substantially similar subject matters as the claim 7 and claim 16 reflects a method comprising steps within the apparatus of claim 7, thus are rejected along the same rationale. 

15.	Claims 12 and 19 are rejected under 35 U.S.C. 103(a) as being patentable over Argiro-Patak-Toy as applied to the claims 1 and 13 above, further in view of Bychkov et al. (US PGPUB 2013/0283208; pub date: 10/24/2013) (hereinafter Bychkov). 

As to claims 12 and 19, Argiro-Patak-Toy does not expressively teach, however, in the same field of endeavor of eye-tracking, Bychkov teaches wherein the input device further comprises a wireless pointing device, a focus of the wireless pointing device being an area of the display where the user's eye gaze is detected (see Bychkov, Fig. 1 and [0030]-[0036],  showing eye-gazing with a hand gesture/pointer; see [0067] using a finger pointing with eye-gaze direction to select an item; see [0111] While the embodiments described herein have computer 26 processing a series of 3D maps that indicate gestures performed by a limb of user 22 (e.g., finger 30 or hand 31), other methods of gesture recognition are considered to be within the spirit and scope of the present invention. For example, user 22 may use input devices such as lasers that include motion sensors, such as a glove controller or a game controller such as Nintendo's Wii Remote.TM. (also known as a Wiimote), produced by Nintendo Co., Ltd (KYOTO-SHI, KYT 601-8501, Japan). Additionally or alternatively, computer 26 may receive and process signals indicating a gesture performed by the user from other types of sensing devices such as ultrasonic sensors and/or lasers).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Argiro-Patak-Toy and Bychkov before him before the effective filing date of the claimed invention, to modify the mapping of input controls to a display screen system taught by Argiro-Patak-Toy to include the feature to determine eye-tracked sub-regions on the display screen taught by Bychkov to provide the option of using eye-gaze to determine regions of user interest or focus.  One would have been motivated to make such a combination because providing the feature to determine eye-tracked sub-regions on the display screen as user focus would have been obtained by Bychkov (Fig. 1 and [0030]-[0036];see [0067]; see [0111]).

16.	Claim 21 is rejected under 35 U.S.C. 103(a) as being patentable over Argiro-Patak-Toy-Ogata as applied to the claim 7 above, further in view of Cheung et al. (US PGPUB 2012/0220372; pub date: 8/30/2012) (hereinafter Cheung). 

As to claim 21, Argiro-Patak-Toy-Ogata does not expressively teach, however, in the same field of endeavor of mapping controls, Cheung teaches, wherein the code is executable by the processor to one of query a database of pre-populated input control information using the information from the input control and search the Internet for information about the input device based on the information from the input device (see Fig. 2 and [0031]-[0043], showing that the virtual controller module 212 and game application information 220 for mapping between game pad and virtual keyboard is located in the storage media [e.g., database] via web browser [Internet] and Network Interface 205; e.g., in [0041] For example, the game application information 220 can include metadata or tags that define a configuration that includes a mapping of game control functions to respective keyboard characters; also see Fig. 5 and [0047]-[0048] showing the mapping information is located in a storage media [database] and the mapping information is transmitted via a data network 504).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Argiro-Patak-Toy-Ogata and Cheung before him before the effective filing date of the claimed invention, to modify the mapping of input controls to a display screen system taught by Argiro-Patak-Toy-Ogata to include the feature to map and display game input controller characteristics as interface controls from a database and Internet taught by Cheung to provide a mapping.  One would have been motivated to make such a combination because providing the feature to map and display game input controller characteristics as interface controls from a database and Internet would have been obtained by Cheung (see Fig. 2 and [0031]-[0043]; see Fig. 5 and [0047]-[0048]).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jang et al. (US PGPUB 2015/0324645) discusses detecting eye gazing on different targets for a period of time to make selection or focus; see Fig. 6, S500 “based on the direction of user’s gaze and period of time for which user’s gaze has been fixed”.
Hayashi et al. (US PGPUB 2008/0288878) discusses mapping a virtual user interface to a physical user input interface; see Figs. 3-4 for the mapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179